EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 06/13/2022.

The application has been amended as follows: 
	In claim 1 line 14 (last line of claim) the phrase “to second pixel” is amended to read “to a second pixel”.
	Claims 12-19 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a readout integrated circuit (ROIC) connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the ROIC including a plurality of accumulators, wherein each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel; and a controller that reads the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses; wherein the controller samples a first accumulator connected to a first pixel at a first rate and, based on information in the first accumulator, samples a second accumulator connected to second pixel at a second rate, in combination with the rest of the limitations of the claim.
Regarding claim 8, no prior art could be located that teaches or fairly suggests a readout integrated circuit (ROIC) connected to the output of each of the digital pixels and including a plurality of accumulators, wherein each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel, and a controller, with the method comprising: generating a digital pixel output pulse, by a first digital pixel of the array of digital pixels, when a charge stored in the first digital pixel exceeds a threshold; receiving, by the ROIC, the digital pixel output pulse via the digital pixel output; sampling with the controller a first accumulator of the plurality of accumulators at a first rate, the first accumulator associated with the first digital pixel; and based on information in the first accumulator, sampling a second accumulator associated with a second digital pixel of the plurality of accumulators with the controller, wherein sampling comprises reading the digital pixel output pulses stored in the first and second accumulators without stopping the generation of further digital pixel output pulses by the array of digital pixels, in combination with the rest of the limitations of the claim.
Regarding claim 20, no prior art could be located that teaches or fairly suggests a readout integrated circuit (ROIC) connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the ROIC including a plurality of accumulators, wherein each individual accumulator of the plurality of accumulators is individually connected to a different individual digital pixel in the array of digital pixels; and a controller that reads the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses; wherein the individual accumulators include a first accumulator connected to a first digital pixel and a second accumulator connected to a second digital pixel and the second accumulator is sampled based on information in the first accumulator, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697